DISMISS and Opinion Filed July 31, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00870-CV

       FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellant
                               V.
ABEL PACHECO AND ALL OTHER OCCUPANTS OF 2929 SHADOW WOOD DRIVE,
                   DALLAS, TEXAS 75224, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02088-A

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Lang
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  / Douglas S. Lang/
                                                  DOUGLAS S. LANG
140870F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FEDERAL HOME LOAN MORTGAGE                            On Appeal from the County Court at
CORPORATION, Appellant                                Law No. 1, Dallas County, Texas.
                                                      Trial Court Cause No. CC-14-02088-A.
No. 05-14-00870-CV         V.                         Opinion delivered by Justice Lang. Justices
                                                      Myers and Brown, participating.
ABEL PACHECO AND ALL OTHER
OCCUPANTS OF 2929 SHADOW WOOD
DRIVE, DALLAS, TEXAS 75224,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, ABEL PACHECO AND ALL OTHER OCCUPANTS
OF 2929 SHADOW WOOD DRIVE, DALLAS, TEXAS 75224, recover their costs of this
appeal from appellant, FEDERAL HOME LOAN MORTGAGE CORPORATION.


Judgment entered this 31st day of July, 2014.




                                                –2–